Citation Nr: 9902504	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for quadriplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to June 
1947.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for quadriplegia. 

The case was previously before the Board in September 1997, 
at which time it was remanded to obtain additional medical 
records and to afford the veteran the opportunity to 
supplement the record.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed by the RO. 

2.  The veteran is not shown to have quadriplegia associable 
with treatment rendered him by VA in October 1982 and 1983.


CONCLUSION OF LAW

The criteria for an award of VA disability compensation for 
quadriplegia pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).
Pursuant to 38 U.S.C.A. § 1151, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veterans own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§  3.358(a), 38 
C.F.R. § 3.800(a) (1998).

In determining that additional disability exists, the 
beneficiarys physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability 
is actually the result of such disease or injury, or 
aggravation of an existing disease or injury, suffered 
as the result of hospitalization or medical treatment, 
and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994). 

With respect to claims for benefits under the provisions of 
38 U.S.C.A. § 1151, it is to be presumed the claimant is 
alleging additional disability as a result of treatment for a 
non-service-connected disability.  Thus, its application is 
limited to such factual circumstances.

The claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for quadriplegia was filed in February 
1995, nearly 13 years after VA hospitalization and treatment.  
The veteran and his representative contend that the veteran 
is entitled to disability compensation benefits for 
quadriplegia, under the provisions of 38 U.S.C.A. § 1151, 
because he incurred additional disability as a result of 
treatment he received from VA.  It has been maintained that 
the veteran incurred additional disability resulting from 
being moved to a VA hospital against his private physicians 
advice.  It is also alleged that the surgery undergone at a 
VA hospital resulted in additional damage to his spine and 
the loss of movement in his arms. Finally, it has been 
asserted that a fall which occurred while he was undergoing 
rehabilitation provided by VA was the cause of his 
quadriplegia.

Statements were received in March 1996 from the veterans 
wife, daughter, and a friend/neighbor.  The wife stated that, 
while the veteran was a patient at the VA Medical Center in 
Iowa City, Iowa, he was taken to physical therapy where he 
was stood up but immediately collapsed and also that he had 
been moved from St. Francis Hospital against the advice of 
his private doctor.  The daughter stated that the veteran, 
while hospitalized at St. Francis Hospital, could still move 
his arms and was capable of some other bodily movement.  She 
also stated that, after the veteran underwent surgery at the 
VA Medical Center in Iowa City, Iowa, his condition became 
worse and he was paralyzed.  She further stated that, at the 
VA Hospital in Iowa City in approximately November 1982, the 
physician who performed the surgery told her the veteran 
became paralyzed because medical personnel at the hospital 
had tried to get him to stand up in the physical therapy room 
and that he had collapsed and his paralysis was a result of 
this second fall.  The friend/neighbor stated that she 
visited the veteran while he was hospitalized at St. Francis 
Hospital and that the veteran reached out with his right arm 
and very forcefully grabbed her forearm.  The latter event 
purportedly happened some 3 days prior to his transfer to the 
Iowa City VA Medical Center.

The medical records from 1982, however, show that the veteran 
became quadriplegic after falling down in his home in 
September 1982.  Treatment history recorded for admission at 
the veterans local private hospital, the St. Francis 
Hospital, on September 22, 1982 reflects that the veteran was 
rendered immediately quadriplegic after sustaining a fall 
down some steps earlier that day.  He was initially brought 
to the Graham Hospital and transferred to St. Francis, both 
private facilities.  On admission to St. Francis, he had a 
sensory level at approximately C-6 on the left side and T-8 
on the right, although he had some vague sensation distally 
on the right side.  He had good pinprick sensation of the 
right thumb and left thumb and some patchy sensation in both 
arms.  He had minimal sensation in all fingers of the right 
hand, although that was sketchy.  He had absent positional 
sensation in the lower extremities.  He had no abdominal 
reflexes.  Lateral cervical spine showed some soft tissue 
swelling anterior to the C6-7 region.  There was no 
dysphagia.  Cranial nerves II  XII appeared intact.  He had 
trace extension of the wrist on the left only.  He had 
moderate strength in both biceps bilaterally.  Tricep 
strength was absent bilaterally.  There was trace hand grip 
on the left and absent on the right.  The deltoids were 
moderately in deficit bilaterally.  He had some trace 
movement of the left foot and leg.  He had minus trace 
movement of the toes on the right.  No strength proximally to 
the toes could be detected.  Deep tendon reflexes were easily 
elicited and present throughout.  Assessment was asymmetrical 
central cervical cord syndrome, approximately C6 and C7 
distally with no obvious fracture present on X-ray.  
Consultation of September 23, 1982 resulted in the impression 
of central cervical cord syndrome with quadriparesis, mainly 
at C6-7, onset September 22, 1982, traumatic.  A series of X-
rays were provided over the course of the next several days.  
The impression of September 27, 1982 suggested that the 
hyperflexion injury was brought on by the compression of C6 
and interruption of the C6-7 interspinous ligament with 
superior displacement of the C6 spinous process and 
associated fracture of the C5 spinous process.  

On October 12, 1982, the veterans private physician called 
to arrange transfer to VA facility.  The record does not 
support that VA procured the transfer in any way.  The 
patient transfer form from St. Francis even indicated that 
the veterans private physician would not care for the 
veteran after the transfer.  It also reported that his 
condition at the time of the transfer was paralysis of the 
arms and legs, that he had impaired sensations and that he 
suffered from incontinence of the bladder and bowel at that 
time.  The transfer by ambulance to VA Hospital in Iowa City 
was accomplished on October 13, 1982.  Ambulance records also 
document that the veteran was incontinent in bowel and 
bladder; there was quadriplegic feeling in fingers and toes 
in both arms and legs, foot wave and strength in left foot 
slight, delayed foot wave in right foot, no strength, no leg 
ambulation, no ambulation of fingers, hands, arms.  Cranial 
tong in place.  Philadelphia collar was applied.  

The veteran was admitted to the Iowa City VA Medical Center 
(MC) on October 13, 1982.  The veterans condition was 
essentially as previously reported.  A fracture of the C-5 
spinous process was identified and the C6-C7 bodies were 
fused.  His neurological examination showed cranial nerves 
intact; motor examination right over left, deltoids 4/3; 
biceps 4/4 minus; triceps, wrist extensors, grip and 
intrinsics 0/0; iliopsoas 0/1; quadriceps 0/3; foot 
dorsiflexors 0/1; foot plantar flexors 0/0.  Rectal tone was 
decreased.  Sensory examination showed a level to pin prick 
on the right at C-6.  On the left, the level to pin prick was 
C6 with some patchy sensation below that to T3.  Vibration 
was absent in the upper extremities below his elbows.  He had 
no cremasteric or abdominal reflexes.  He underwent a C5-6 
laminectomy without complications.  At the time of the 
surgery an hour glass defect could be seen in the dura, but 
the dura regained its normal configuration on completion of 
the laminectomy.  The veteran had some difficulty with bowel 
movements during his hospitalization, but some success was 
achieved with enemas and suppositories.  The record also 
reflect that the veterans neurological status improved while 
at the Iowa City VAMC.  He had increased strength in his left 
lower extremity.  He acquired trace movement in his grip.  
His sensory level fell to T-8 bilaterally, whereas prior to 
surgery, he was only at C6 on the left and at T-8 on the 
right.

The veteran was transferred to the Wood Spinal Cord injury 
unit on November 15, 1982 and remained there until his 
discharge in June 1983.  The discharge summary reported that 
the veteran was hampered by a number of problems during his 
hospital stay.  First, he developed dysphagia, which was 
extensively investigated.  An upper GI showed a small 
esophageal ulcer.  The upper GI showed a moderate amount of 
reflux with a hiatal hernia.  The esophageal biopsy was 
completely benign, however.  It was felt that a large 
component of his dysphagia was functional.  When he was 
depressed and anxious, the condition was most manifest and 
resolved when he was calm.  He also had a right lower limb 
DVT which was treated with anticoagulants.  He was left with 
a minimal amount of postthrombotic edema of his right lower 
limb.  

On April 12, 1995, the Chief of Neurosurgery Section of the 
Iowa City VAMC provided a statement that he had reviewed the 
records from St. Francis Hospital, which showed that the 
veteran had a trace grip in the left and absent in the right.  
The records further showed that there was only trace movement 
of the foot and leg in the left leg and even less on the 
right.  The veteran was evaluated and the diagnosis was 
spinal cord injury with quadriparesis. He was started on 
rehabilitation.  Owing to a lack of improvement, the 
physicians elected to transfer the veteran to the VA facility 
at Iowa City, a facility with neurosurgery capabilities for 
many years.  Upon arrival the veteran was found to have a 
trace grip in the left and none in the right.  He also had 
trace strength in the legs bilaterally.  Thus, his 
examination on arrival on October 13, 1982 was not dissimilar 
from his condition as reported by St. Francis.  Studies at 
Iowa City showed the veteran had a swollen and enlarged 
spinal cord with evidence of compression.  Owing to the 
failure to improve and clinical findings, spinal cord 
decompression was undertaken. Upon discharge to the Woods VA 
Medical Center (WVAMC), the veteran's condition had improved 
to 4/5 motor strength of his foot dorsal flexors and 4/5 
strength of his left quadriceps. The upper extremities had 
not shown the same degree of improvement.  The discharge 
summary from WVAMC showed the veteran was presented at grand 
rounds shortly after admission, having shown no residual 
compression on contemporaneous clinical testing.  No further 
surgery was indicated.  As to why surgery was not undertaken 
sooner or why the veteran was transferred to the VAMC at Iowa 
City, the Chief of Neurosurgery indicated that was better 
addressed by the private physicians.   

While allegations have been made to the effect that the 
veteran was moved to the VA Hospital against the advice of 
his private physician and that a VA physician said that the 
veteran had become paralyzed due to his fall during physical 
therapy at the VA Hospital, there is nothing in the medical 
evidence of record to substantiate such allegations.  Lay 
appellants statement about what a physician told him or her, 
i.e., hearsay medical evidence, cannot constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The connection between what a physician said and 
the laymans account of what the physician purportedly said, 
filtered as it was through a laymans sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Id.  

There is lay evidence to the effect that the veteran grabbed 
the declarants arm three days prior to his transfer to the 
Iowa City VAMC.  This statement was offered by a witness who 
had seen the veteran 3 days prior to his transfer to VA.  The 
Board notes at the outset that this evidence was offered some 
13 years after the fact and is contrary to contemporaneous 
clinical findings documented by private and VA clinicians.  
The evidence dated more proximate to the period of time in 
question is more reliable, and the relevant clinical findings 
recorded during that time are more persuasive.  In general, 
the credibility of evidence is to be presumed, unless "the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  See Rucker v. Brown, 10 Vet. App. 67 (1997); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, the 
preponderance of the evidence is clearly against the 
assertion that the veteran was not suffering from 
quadriplegia.  The Board observes that the alleged event 
occurred three days prior to the transfer to VA, a transfer 
which was not arranged by VA.  During the transfer and prior 
to the veterans arrival at the VAMC, it was clinically 
documented that the veteran did not have the capacity to 
grasp an arm as alleged.  Therefore, even if he had the 
capacity prior to the transfer such as is alleged, he lost 
such capacity before he came under the care of VA.  
Consequently, such evidence is not probative of increased 
disability while under the care of the VA. 

There are no additional VA medical records or other competent 
medical evidence that offer an opinion or insight into 
whether any additional disability has been sustained as the 
result of VA hospitalization or medical treatment.  The 
summary of the hospitalization in question is of record, 
along with the surgery report and several physical therapy 
reports.  The RO made attempts to determine if any additional 
clinical records relating to the veterans treatment in 1982-
1983 were available, such as more extensive physical therapy 
reports for the period from his hospitalization at the Iowa 
City VAMC, but no additional records were located.  In 
January 1998, the RO attempted to secure any such additional 
records for the veteran to substantiate his claim and even 
followed up with a second request dated in March 1998.  
However, such efforts were unavailing.  The Board finds that 
the RO has sustained its obligations to assist the veteran in 
development of his claim.  See Hayes v. Brown, 5 Vet. App. 60 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
any event, as will be explained below, the medical evidence 
recorded during the period of time in question clearly shows 
that the veteran sustained a fall at home which resulted in 
immediate quadriplegia prior to the VA treatment in question; 
these facts were clearly noted upon hospital admission in 
October 1982, and the discharge summary from the November 
1982 to June 1983 VA hospitalization clearly shows that the 
veterans overall neurological status was not worsened 
following VA treatment.  

In reviewing the extensive occupational therapy notes in 
connection with the hospitalization at the Wood facility that 
are of record, the Board notes that there are frequent 
references to the veterans history of quadriplegia.  No 
physician or other health professional has opined that the 
veteran suffered any additional disability as a result of VA 
surgery, physical therapy or hospitalization beyond the 
natural progress of his initial injuries.  Hospital records 
prepared closely in conjunction with the veterans fall down 
the stairs in his home reflect that he was rendered 
immediately quadriplegic and that he suffered from bowel and 
bladder problems thereafter.

Significantly, despite multiple references to the fall in his 
home, the records are entirely silent as to any fall 
sustained during his hospitalizations at either the Iowa City 
or Wood Medical Centers.  There are the multiple references 
to the fall the veteran sustained in his home and no clinical 
reference to any fall at a VA facility. The allegation of the 
hospital fall that the veteran sustained the fall while 
undergoing therapy was made approximately 13 years after the 
fact.  The Board finds that the preponderance of the evidence 
is against the allegation that the veteran sustained such a 
fall while hospitalized in a VA facility.

It is also alleged by the veterans representative that 
clinical evidence points to differences in, for example, 
wrist and finger movement.  Medical records from the 
veterans admission at the Iowa City VAMC shows trace grip in 
the left hand and none in the right.  Admission notes from 
the Woods VAMC, according to the veterans representative, 
show no finger movement except for trace movement of the 
right index finger, whereas occupational therapy interim 
notes from January 1983 show wrist flexion and hand movement 
absent.  The veterans representative assesses the foregoing 
as representing a worsening of the veterans condition while 
under VA care.  However, the discharge summary relating to 
the veterans hospitalization at the Woods VA Medical Center 
indicates some slight improvement in the veterans 
neurological status rather than a worsening; no competent 
opinion has been offered to support the alleged additional 
disability.  Additional medical evidence from December 1982 
shows that the biceps and deltoids were strong with decreased 
tricep; very little hand movement was noted; the examiner 
questioned that the left arm was more mobile than the right.  
The latter report suggests movement in the upper extremities 
was possible.  The Board also notes that the January 1983 
occupational therapy note pointed to by the veterans 
representative also noted that muscle strength needed 
improvement and the veteran was minimally motivated.  
Finally, the advisory medical opinion from April 1995 failed 
to note any deterioration in the veterans neurological 
condition while under VA care.  The preponderance of the 
evidence is against the claim that the veteran has additional 
disability due to VA treatment in 1982-1983.

The veterans representative in his May 1997 informal hearing 
presentation also points to the absence of an informed 
consent signed by the veteran and informing him of the 
adverse effects of the laminectomy performed.  The Board 
notes the record is silent as to any adverse consequences 
associated with the aforesaid surgery.  Moreover, in light of 
the passage of some 13 years between the surgery and the 
initial claim that informed consent was not obtained, and 
that it is apparent that only incomplete records have been 
secured, the Board is of the opinion that the consent was 
obtained.  There is a presumption of regularity that 
government officials have properly discharged their official 
duties.  See United States v. Chemical Foundation, Inc. 272 
U.S. 1, 14-15 (1926).

Despite the veterans, his representatives and others 
belief as to causation of quadriplegia, such assertions do 
not constitute the competent medical evidence required to 
establish such a nexus.  It is the province of health care 
professionals to enter conclusions that require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The several statements do not constitute 
competent medical evidence because there is no indication 
that the sponsors have the medical training, expertise, or 
diagnostic ability to competently identify any worsening of 
his paraplegia or to link such worsening to medical or 
surgical procedures performed by VA.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Moreover, there is no competent medical evidence that the 
veterans quadriplegia increased in severity beyond its 
natural progression.  Compensation is not payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b).  The medical evidence of record does not 
demonstrate another etiology.

After carefully reviewing the medical records associated with 
the veterans VA treatment in 1982 and 1983, as well as all 
of the evidence of record, the Board concludes that the 
preponderance of the evidence is against granting benefits 
under the provisions of 38 U.S.C.A. § 1151 for quadriplegia 
as the result of treatment rendered by the VA in 1982 and 
1983.  The Board finds that the weight of the evidence shows 
that the veterans quadriplegia was caused by a fall in his 
home and it did not worsen with VA treatment.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
quadriplegia is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
